DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 and 5/23/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa (US Patent Application Pub. No.: US 2006/0028081 A1) in view of Leibing (US Patent No.: 1947269 A), Tonogi et al. (US Patent Application Pub. No.: US 2012/0223600 A1), and Siess et al. (US Patent No.: 5911685).
For claim 1, Minagawa discloses the claimed invention comprising: a housing (reference numeral 1, see figure 1); a drive shaft (reference numeral 22) disposed within the housing (see figure 1); at least one rotor (reference numerals 31A, 32A, figure 1), the at least one rotor comprising a magnetic ring (see figure 2A) having a rotor aperture (center of rotor 31A, see figure 2A) defined through the center of the magnetic ring (see figure 2A), wherein the drive shaft extends through the rotor aperture (see figure 1) and wherein the at least one rotor (reference numerals 31A, 32A) is fixed to the drive shaft (reference numeral 22, see figure 1); and at least one stator (reference numerals 41, 42, figure 1), the at least one stator comprising a plurality of conductive windings (reference numerals 151, 152) and a stator aperture (center of stator, see figure 1), wherein the drive shaft (reference numeral 22) extends through the stator aperture and wherein the drive shaft is rotatable within the aperture (see figure 1), and wherein the at least one stator (reference numerals 41, 42) is configured to generate an axial magnetic field that causes the at least one rotor (reference numerals 31A, 32A, figure 1) to rotate, thereby rotating the drive shaft (reference numeral 22, see figure 1).  Minagawa however does not specifically disclose the magnetic ring being a diametrically-magnetized single pole pair magnetic ring; a first bearing rotatably coupled to the drive shaft; a second bearing rotatably coupled to the drive shaft, such that the at least one rotor and the at least one stator are disposed between the first bearing and the second bearing; a first flux return disc disposed between the first bearing and the at least one rotor and the at least one stator; and a second flux return disc disposed between the second bearing and the at least one rotor and the at least one stator; wherein the motor is configured to drive an impeller of a percutaneous mechanical circulatory support device, wherein the impeller is coupled to the drive shaft.  
Leibing discloses diametrically-magnetized single pole pair magnetic rings (reference numerals 36, 37, 38, 39) for the rotor (see figure 7).  Tonogi et al. disclose a first bearing (reference numeral 616) rotatably coupled to the drive shaft (reference numeral 615, see figure 41); a second bearing (reference numeral 617) rotatably coupled to the drive shaft (reference numeral 615, see figure 41), such that the at least one rotor (reference numeral 630) and the at least one stator (reference numeral 620) are disposed between the first bearing (reference numeral 616) and the second bearing (reference numeral 617, see figure 41); a first flux return disc (reference numeral 642) disposed between the first bearing (reference numeral 616) and the at least one rotor and the at least one stator (see figure 41); and a second flux return disc (reference numeral 652) disposed between the second bearing (reference numeral 617) and the at least one rotor and the at least one stator (see figure 41).  Having the motor configured to drive an impeller of a percutaneous mechanical circulatory support device with the impeller being coupled to the drive shaft is a known skill as exhibited by Siess et al. which disclose the impeller (reference numeral 34) being coupled to the drive shaft (reference numeral 25, see figure 4) for a percutaneous mechanical circulatory support device (see figures 2-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the diametrically-magnetized single pole pair magnetic ring as disclosed by Leibing for the rotor magnetic ring of Minagawa, the first and second bearing and the first and second flux return disc as disclosed by Tonogi et al. for the drive shaft, rotor and stator of Minagawa in view of Leibing, and the impeller coupled to the drive shaft as disclosed by Siess et al. for the drive shaft of Minagawa for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 2, Minagawa discloses the at least one stator comprising a plurality of stators (reference numerals 41, 42, figure 1), wherein each of the plurality of stators (reference numerals 41, 42) is configured to cause at least one adjacent rotor (reference numerals 31A, 32A) to rotate (see figure 1).  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa in view of Leibing, Tonogi et al., and Siess et al. as applied to claim 1 above, and further in view of Tenhunen (US Patent Application Pub. No.: US 2007/0241634 A1).
For claim 3, Minagawa in view of Leibing, Tonogi et al., and Siess et al. disclose the claimed invention except for the at least one stator comprising a slotted stator core, wherein each of the plurality of conductive windings is wound around one or more slots of the stator core.  Tenhunan discloses the stator (reference numeral 24) comprising a slotted stator core (see figure 2), wherein each of the plurality of conductive windings (reference numerals 27, 28, 29) is wound around one or more slots of the stator core (reference numeral 24, see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a slotted stator core and the windings wound around one or more slots of the stator core as disclosed by Tenhunan for the stator of Minagawa in view of Leibing, Tonogi et al., and Siess et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 4, Minagawa in view of Leibing, Tonogi et al., and Siess et al. disclose the claimed invention except for each of the windings being approximately wedge-shaped, having a first width at a first end, adjacent the drive shaft, and a second width at a second end, wherein the second width is greater than the first width.  Tenhunan discloses the windings (reference numerals 27, 28, 29) being wedge-shaped (see figure 2), having a first width at a first end, adjacent the drive shaft (near center of stator 24, see figure 2), and a second width at a second end, wherein the second width is greater than the first width (see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wedge-shaped windings as disclosed by Tenhunan for the windings of Minagawa in view of Leibing, Tonogi et al., and Siess et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa in view of Leibing, Tonogi et al., and Siess et al. as applied to claim 1 above, and further in view of Saban et al. (US Patent Application Pub. No.: US 2010/0019589 A1).
For claim 6, Minagawa in view of Leibing, Tonogi et al., and Siess et al. disclose the claimed invention except for each of the first and second flux return discs being made of a Hiperco alloy.  Saban et al. disclose the use of Hiperco alloy for discs (see paragraph [0163]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Hiperco alloy as disclosed by Saban et al. for the flux return discs of Minagawa in view of Leibing, Tonogi et al., and Siess et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa in view of Leibing, Tonogi et al., and Siess et al. as applied to claim 1 above, and further in view of Morii et al. (US Patent No.: 4570093).
For claim 7, Minagawa in view of Leibing, Tonogi et al., and Siess et al. disclose the claimed invention except for each of the plurality of windings being printed on a printed circuit board or 3D printed.  Morii et al. disclose the windings (reference numeral 7) being printed on a printed circuit board (reference numeral 11, see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the windings printed on a printed circuit board as disclosed by Morii et al. for the windings of Minagawa in view of Leibing, Tonogi et al., and Siess et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa (US Patent Application Pub. No.: US 2006/0028081 A1) in view of Leibing (US Patent No.: 1947269), Miyata et al. (US Patent No.: 8299676), Tonogi et al. (US Patent Application Pub. No.: US 2012/0223600 A1), Saban et al. (US Patent Application Pub. No.: US 2010/0019589 A1), and Siess et al. (US Patent No.: 5911685).
For claim 9, Minagawa discloses the claimed invention comprising: a housing (reference numeral 1, figure 1); a drive shaft (reference numeral 22) disposed within the housing (see figure 1); at least one rotor (reference numerals 31A, 32A, figure 1), the at least one rotor comprising a magnetic ring (reference numeral 31A, see figure 2A) having a rotor aperture (center of rotor 31A, figure 2A) defined through the center of the magnetic ring (see figure 2A), wherein the drive shaft (reference numeral 22) extends through the rotor aperture and wherein the at least one rotor (reference numerals 31A, 32A) is fixed to the drive shaft (see figure 1); and at least one stator (reference numerals 41, 42, figure 1), the at least one stator comprising a plurality of conductive windings (reference numerals 151, 152) arranged around the drive shaft (reference numeral 22) and a stator aperture (center of stator 41, 42, see figure 1), wherein the drive shaft (reference numeral 22) extends through the stator aperture and wherein the drive shaft is rotatable within the aperture (see figure 1), and wherein the at least one stator (reference numerals 41, 42) is configured to generate an axial magnetic field that causes the at least one rotor (reference numerals 31A, 32A) to rotate, thereby rotating the drive shaft (see figure 1).  Minagawa however does not specifically disclose the magnetic ring being a diametrically-magnetized single pole pair magnetic ring, the at least one stator not including a stator core; a first bearing rotatably coupled to the drive shaft; a second bearing rotatably coupled to the drive shaft, such that the at least one rotor and the at least one stator are disposed between the first bearing and the second bearing; a first Hiperco alloy flux return disc disposed between the first bearing and the at least one rotor and the at least one stator; and a second Hiperco alloy flux return disc disposed between the second bearing and the at least one rotor and the at least one stator; wherein the motor is configured to drive an impeller of a percutaneous mechanical circulatory support device, wherein the impeller is coupled to the drive shaft.  
Leibing discloses diametrically-magnetized single pole pair magnetic rings (reference numerals 36, 37, 38, 39) for the rotor (see figure 7).  Miyata et al. disclose a stator with no iron cores for the coils (see column 1, lines 55-60), i.e. the stator not including a stator core.  Tonogi et al. disclose a first bearing (reference numeral 616) rotatably coupled to the drive shaft (reference numeral 615, see figure 41); a second bearing (reference numeral 617) rotatably coupled to the drive shaft (reference numeral 615, see figure 41), such that the at least one rotor (reference numeral 630) and the at least one stator (reference numeral 620) are disposed between the first bearing (reference numeral 616) and the second bearing (reference numeral 617, see figure 41); a first flux return disc (reference numeral 642) disposed between the first bearing (reference numeral 616) and the at least one rotor and the at least one stator (see figure 41); and a second flux return disc (reference numeral 652) disposed between the second bearing (reference numeral 617) and the at least one rotor and the at least one stator (see figure 41).  Saban et al. disclose the use of Hiperco alloy for discs (see paragraph [0163]), which when applied to the first and second flux return disc this would disclose a first Hiperco alloy flux return disc and a second Hiperco alloy flux return disc.  Having the motor configured to drive an impeller of a percutaneous mechanical circulatory support device with the impeller being coupled to the drive shaft is a known skill as exhibited by Siess et al. which disclose the impeller (reference numeral 34) being coupled to the drive shaft (reference numeral 25, see figure 4) for a percutaneous mechanical circulatory support device (see figures 2-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the diametrically-magnetized single pole pair magnetic ring as disclosed by Leibing and the stator not including a stator core as disclosed by Miyata et al. for the rotor magnetic ring and stator of Minagawa, the first and second bearing and the first and second flux return disc as disclosed by Tonogi et al. and also have Hiperco alloy as disclosed by Saban et al. for the drive shaft, rotor, stator, and the first and second flux return disc of Minagawa in view of Leibing and Miyata et al., and the impeller coupled to the drive shaft as disclosed by Siess et al. for the drive shaft of Minagawa for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 10, Minagawa in view of Leibing, Miyata et al., Tonogi et al., Saban et al., and Siess et al. disclose the claimed invention except for each of the plurality of conductive windings being coupled to an inside surface of the housing.  Miyata et al. further disclose windings (reference numeral 3) being coupled to the inside of the housing (reference numeral 20, see figure 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the windings coupled to the inside of the housing as disclosed by Miyata et al. for the windings of Minagawa in view of Leibing, Miyata et al., Tonogi et al., Saban et al., and Siess et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa in view of Leibing, Miyata et al., Tonogi et al., Saban et al., and Siess et al. as applied to claim 9 above, and further in view of Tenhunen (US Patent Application Pub. No.: US 2007/0241634 A1).
For claim 11, Minagawa in view of Leibing, Miyata et al., Tonogi et al., Saban et al., and Siess et al. disclose the claimed invention except for each of the plurality of windings being approximately wedge-shaped, having a first width at a first end, adjacent the drive shaft, and a second width at a second end, and wherein the second width is greater than the first width.  Tenhunan discloses the windings (reference numerals 27, 28, 29) being wedge-shaped (see figure 2), having a first width at a first end, adjacent the drive shaft (near center of stator 24, see figure 2), and a second width at a second end, wherein the second width is greater than the first width (see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wedge-shaped windings as disclosed by Tenhunan for the windings of Minagawa in view of Leibing, Miyata et al., Tonogi et al., Saban et al., and Siess et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa (US Patent Application Pub. No.: US 2006/0028081 A1) in view of Leibing (US Patent No.: 1947269 A), Tonogi et al. (US Patent Application Pub. No.: US 2012/0223600 A1), Saban et al. (US Patent Application Pub. No.: US 2010/0019589 A1), and Siess et al. (US Patent No.: 5911685).
For claim 14, Minagawa discloses the claimed invention comprising: a housing (reference numeral 1, see figure 1); a drive shaft (reference numeral 22) disposed within the housing (see figure 1); a plurality of rotors (reference numerals 31A, 32A, see figure 1), each of the plurality of rotors (reference numerals 31A, 32A) comprising a magnetic ring (see figure 2A) having a rotor aperture (center of rotor 31A, see figure 2A) defined through the center of the magnetic ring (see figure 2A), wherein the drive shaft (reference numeral 22) extends through the rotor aperture (see figure 1) and wherein the rotor (reference numerals 31A, 32A) is fixed to the drive shaft (see figure 1); and a plurality of stators (reference numerals 41, 42, see figure 1), each stator of the plurality of stators comprising a plurality of conductive windings (reference numerals 151, 152) and a stator aperture (center of stators 41, 42, see figure 1), wherein the drive shaft (reference numeral 22) extends through the stator aperture (see figure 1) and wherein the drive shaft (reference numeral 22) is rotatable within the aperture (see figure 1), and wherein each stator of the plurality of stators (reference numerals 41, 42) is configured to generate an axial magnetic field that causes at least one adjacent rotor (reference numerals 31A, 32A) of the plurality of rotors to rotate, thereby rotating the drive shaft (reference numeral 22, see figure 1).  Minagawa however does not specifically disclose an impeller configured to be driven by the drive shaft, with the drive shaft and the impeller rotating; the magnetic ring being a diametrically-magnetized single pole pair magnetic ring; a first bearing rotatably coupled to the drive shaft; a second bearing rotatably coupled to the drive shaft, such that the plurality of rotors and the plurality of stators are disposed between the first bearing and the second bearing; a first Hiperco alloy flux return disc disposed between the first bearing and the plurality of rotors and the plurality of stators; and a second Hiperco alloy flux return disc disposed between the second bearing and the plurality of rotors and the plurality of stators.  
Leibing discloses diametrically-magnetized single pole pair magnetic rings (reference numerals 36, 37, 38, 39) for the rotor (see figure 7).  Tonogi et al. disclose a first bearing (reference numeral 616) rotatably coupled to the drive shaft (reference numeral 615, see figure 41); a second bearing (reference numeral 617) rotatably coupled to the drive shaft (reference numeral 615, see figure 41), such that the at least one rotor (reference numeral 630) and the at least one stator (reference numeral 620) are disposed between the first bearing (reference numeral 616) and the second bearing (reference numeral 617, see figure 41); a first flux return disc (reference numeral 642) disposed between the first bearing (reference numeral 616) and the at least one rotor and the at least one stator (see figure 41); and a second flux return disc (reference numeral 652) disposed between the second bearing (reference numeral 617) and the at least one rotor and the at least one stator (see figure 41).  Saban et al. disclose the use of Hiperco alloy for discs (see paragraph [0163]), which when applied to the first and second flux return disc this would disclose a first Hiperco alloy flux return disc and a second Hiperco alloy flux return disc.  Siess et al. disclose an impeller (reference numeral 34) configured to be driven by the drive shaft (reference numeral 25, see figure 4), and when applied to the drive shaft of Minagawa this would disclose the drive shaft and the impeller rotating.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the diametrically-magnetized single pole pair magnetic ring as disclosed by Leibing for the rotor magnetic ring of Minagawa, the first and second bearing and the first and second flux return disc as disclosed by Tonogi et al. and also have Hiperco alloy as disclosed by Saban et al. for the drive shaft, rotor, stator, and the first and second flux return disc of Minagawa in view of Leibing, and the impeller configured to be driven by the drive shaft as disclosed by Siess et al. for the drive shaft of Minagawa for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. as applied to claim 14 above, and further in view of Isaacson (US Patent No.: 5205721).
For claim 15, Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. disclose the claimed invention except for a controller operably coupled to the motor and configured to: activate, during a startup procedure, the plurality of stators; and deactivate, upon determining that the motor has a specified operating condition, one or more of the plurality of stators.  Having a controller for activating and deactivating stators is a known skill as disclosed by Isaacson (see column 2, lines 35-50), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller as disclosed by Isaacson for the stators of Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. as applied to claim 14 above, and further in view of Tenhunen (US Patent Application Pub. No.: US 2007/0241634 A1).
For claim 17, Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. disclose the claimed invention except for the stator comprising a slotted stator core, wherein each of the plurality of conductive windings is wound around one or more slots of the stator core.  Tenhunan discloses the stator (reference numeral 24) comprising a slotted stator core (see figure 2), wherein each of the plurality of conductive windings (reference numerals 27, 28, 29) is wound around one or more slots of the stator core (reference numeral 24, see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a slotted stator core and the windings wound around one or more slots of the stator core as disclosed by Tenhunan for the stator of Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 19, Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. disclose the claimed invention except for each of the windings being approximately wedge-shaped, having a first width at a first end, adjacent the drive shaft, and a second width at a second end, wherein the second width is greater than the first width.  Tenhunan discloses the windings (reference numerals 27, 28, 29) being wedge-shaped (see figure 2), having a first width at a first end, adjacent the drive shaft (near center of stator 24, see figure 2), and a second width at a second end, wherein the second width is greater than the first width (see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wedge-shaped windings as disclosed by Tenhunan for the windings of Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. as applied to claim 14 above, and further in view of Miyata et al. (US Patent No.: 8299676).
For claim 18, Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. disclose the claimed invention except for the stator not including a stator core, and wherein each of the plurality of conductive windings is coupled to an inside surface of the housing.  Miyata et al. disclose a stator with no iron cores for the coils (see column 1, lines 55-60), i.e. the stator not including a stator core, and Miyata et al. further disclose windings (reference numeral 3) being coupled to the inside of the housing (reference numeral 20, see figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not include the stator core for the stator and also have the windings coupled to the inside of the housing as disclosed by Miyata et al. for the windings of Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. as applied to claim 14 above, and further in view of Morii et al. (US Patent No.: 4570093).
For claim 20, Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. disclose the claimed invention except for each of the plurality of windings being printed on a printed circuit board or 3D printed.  Morii et al. disclose the windings (reference numeral 7) being printed on a printed circuit board (reference numeral 11, see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the windings printed on a printed circuit board as disclosed by Morii et al. for the windings of Minagawa in view of Leibing, Tonogi et al., Saban et al., and Siess et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Response to Arguments
In response to applicant's assertion that the Office action --fails to provide evidence that “applying Leibing’s feature of a diametrically-magnetized single pole pair ring” to Minagawa would not detrimentally affect the above-described advantages of Minagawa’s device-- (see applicant's remarks filed 4/22/22, page 9), the Office action already explains that the reference of Minagawa discloses multiple rotor embodiments each having a different number of poles and therefore a skilled person can apply the single pole pair to the rotor while maintaining the intended purpose (see Office Action mailed 02/23/2022, pp. 16-17), i.e. the combination would not take away the advantages disclosed by Minagawa since Minagawa already discloses the different embodiments for the rotor.  If the applicant still believes that applying the single pole pair taught by Leibing would supposedly still "detrimentally affect the... advantages of Minagawa's device", then the onus is on the applicant to provide evidence or explanation that such a combination between Minagawa and Leibing would somehow negatively affect the advantages of Minagawa's device.  Also, the reference of Tonogi et al. can be applied to the Minagawa/Leibing device since they are in the same technological field of axial flux machines, and would provide desirable flux configuration as illustrated in figure 39 of Tonogi et al. which in turn would further facilitate the functioning of the device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834